United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1464
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Michael A. Ealey,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: July 26, 2000
                                Filed: July 31, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Ealey pleaded guilty to bank robbery, in violation of 18 U.S.C.
§ 2113(a). At sentencing, he objected to his designation as a career offender, arguing
that one of his prior felony convictions--burglary of a commercial building--should not
be considered a crime of violence for the purposes of U.S. Sentencing Guidelines
Manual §§ 4B1.1 and 4B1.2 (1998). The district court1 overruled Ealey’s objection




      1
       The HONORABLE RICHARD G. KOPF, Chief Judge, United States District
Court for the District of Nebraska.
and imposed a sentence of 121 months imprisonment, 3 years supervised release, and
restitution. Ealey appeals, again challenging his career-offender status.

       Having carefully reviewed the record, we determine that Ealey was properly
designated a career offender. He did not contest the presentence report’s (PSR)
findings that he was over the age of 18, that the instant offense was a crime of violence,
and that he had two prior felony convictions. See § 4B1.1; Fed. R. Crim. P.
32(b)(6)(D) (district court may accept unobjected-to portions of PSR as findings of
fact). We reiterate our prior holding that commercial burglaries constitute crimes of
violence for the purposes of §§ 4B1.1 and 4B1.2. See United States v. Hascall, 76
F.3d 902, 904 (8th Cir.), cert. denied, 519 U.S. 948 (1996). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-